DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (US 20190332902 A1) teaches monitoring a vehicle operators physiological data, determining a stress profile for the operator and determine travel routes based on stress. (US 20180094943 A1) ranks travels routes according to stress. (US 20190316922 A1) teaches using stored stress profiles for navigation. However the prior art neither alone nor in combination teach the specifics of “determine that, for at least one segment of at least one of the plurality of travel routes, an amount of the operator's physiological data is insufficient for determining the stress level profile, 
	obtain, based on the determination that the amount of the operator's physiological data is insufficient, a stored stress level profile associated with another operator for the at least one segment, assign, using the stored stress level profile associated with the other operator and the stress level profiles associated with the operator, a relative stress level profile value to each travel route”. As a whole the claimed limitations distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668